Citation Nr: 1114307	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  04-17 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and R.P.


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel

INTRODUCTION

The Veteran served in the Army National Guard, which included a verified period of active duty from June 1973 to November 1973 and additional periods of active duty for training and inactive duty for training.  

This appeal arises from a September 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above, which denied entitlement to a disability rating in excess of 40 percent for service-connected lumbosacral strain.  

The Veteran appealed the September 2003 rating decision and, in March 2005, he and his wife, R.P., testified before the undersigned via video conference.  A transcript of the hearing is associated with the claims file.  Subsequently in March 2005, the Board denied the Veteran's increased rating claim.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court) and, in an August 2007 Order, the Court vacated the Board's March 2005 decision and remanded the increased rating claim to the Board for action consistent with the August 2007 Order.  

In a January 2008 decision, the Board again denied entitlement to an increased rating for service-connected lumbosacral strain.  The Veteran appealed the Board's decision to the Court and, in a December 2008 Joint Motion for Remand, the Veteran's attorney and the VA General Counsel agreed to remand the Veteran's claim for various reasons, including for the Board to consider whether an informal claim for TDIU was reasonably raised by the record.  In December 2008, the Court issued an Order which remanded the Veteran's claim for action consistent with the Joint Motion.  

In a December 2009 decision, the Board again denied entitlement to a disability rating in excess of 40 percent for service-connected lumbosacral strain and determined that the Veteran was not entitled to TDIU.  Nevertheless, the Veteran appealed the Board's December 2009 decision and, in a September 2010 Joint Motion for Partial Remand, the Veteran's attorney and the VA General Counsel agreed to remand the portion of the December 2009 decision that addressed the TDIU issue.  In September 2010, the Court issued an Order consistent with the Joint Motion, and the claim has been returned to the Board for adjudication.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the most competent, credible, and probative evidence of record reflects that the Veteran's service-connected lumbar spine disability, alone, does not preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience, without regard to non-service-connected disabilities.


CONCLUSION OF LAW

The criteria for a total compensation rating based on individual unemployability due to service-connected disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation but reasons of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration of all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educations and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Court has held that, when TDIU based on a disability is raised in conjunction with an increased rating claim for that disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  It is within this context that the Veteran's attorney and the VA General Counsel determined that the TDIU issue was before the Board, as the evidentiary record raised the issue of TDIU due to the Veteran's service-connected lumbosacral strain disability.  See December 2008 Joint Motion for Partial Remand.  

However, as clearly noted by the Board in the (now vacated) December 2009 Board decision, during the pendency of the appeal involving entitlement to an increased rating for service-connected lumbosacral strain the Veteran did file a formal claim seeking entitlement to TDIU due to his service-connected lumbar spine disability.  

The Veteran was not required to file a separate claim for TDIU as, pursuant to Rice, supra, that issue was part of his increased rating claim for service-connected lumbosacral strain.  However, the Veteran filed a separate claim for entitlement to TDIU and his claim was denied in an August 2007 rating decision, which considered the lay and medical evidence of record that addressed the Veteran's employability.  The Veteran did not submit a notice of disagreement, substantive appeal, or any other communication expressing dissatisfaction or disagreement with the August 2007 rating decision or a desire for appellate review of that decision or issue.  See 38 C.F.R. § 20.201.  Accordingly, the issue of entitlement to TDIU, as it pertained to the Veteran's service-connected lumbosacral strain disability, was appropriately addressed in the August 2007 rating decision, which was issued during the pendency of this claim and appeal of the increased rating claim, and the Veteran did not indicate any desire to appeal the RO's determination as to that issue (in this regard, the Board must note that the Veteran has, in the past, appealed a TDIU issue to the Board).  As a result, the Board did not have jurisdiction over the TDIU issue at the time of the December 2009 decision.  The Veteran's total failure at that time to appeal the TDIU decision (while at the same time actively appealing the increased rating claim) clearly provides a highly probative factual basis for the Board to have determined that the TDIU issue was not before the Board.  The parties of the Joint Motion have failed to provide any direct or indirect indication that the Veteran was in dispute of the August 2007 rating decision.  These facts were not noted in the most recent Joint Motion.  

In this regard, it is important to note that the Rice determination did not address the situation in the case before the Board at this time involving not a Veteran who implicitly raised a TDIU claim that was unnoticed by the VA (Rice at 453), but a Veteran who explicitly raised a TDIU claim, that claim was denied, and the Veteran did not file a notice of disagreement with this determination. 

Even if one discounts the above, notwithstanding any of the above, the Board, having reviewed the determination in Rice (while issued years after the first Board decision in this case, the Rice determination was issued seven months before the Board's December 2009 decision), and to avoid further litigation on this matter, in December 2009 it addressed whether the Veteran was entitled to TDIU due to his service-connected lumbosacral strain disability, finding that the Veteran was not entitled to TDIU for the same reasons he was not entitled to an extraschedular rating for his service-connected lumbosacral strain disability.  The Board in December 2009 stated as follows:

However, assuming, arguendo, that TDIU is before the Board in light of the most recent decisions from the Court, the Board finds that the Veteran has not met the criteria for the award.  

Based on the above, it is unclear how it can be stated that Board did not address this issue under Rice. 

Further, the Board has never suggested that the criteria for entitlement to TDIU under 38 C.F.R. § 4.16 and entitlement to extraschedular consideration under 38 C.F.R. § 3.321 are interchangeable, as it is clear that the regulations have different purposes and requirements.  In fact, the Board in its December 2009 decision stated:

Where these percentage requirements are not met, entitlement to the benefit on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  38 C.F.R.  §§ 3.321(b), 4.16(b) (2009).

In this case, the Veteran is service connected only for his lumbosacral strain, rated at 40 percent.  Therefore, he is not entitled to TDIU based upon service connected disability percentages.  The Board has already discussed entitlement to an extraschedular rating for the lumbar spine disability based upon interference with employment, and finds that the same analysis applies to the TDIU claim.  

In December 2009, the Board found that its discussion regarding an extraschedular rating (§ 3.321[b][1]) for the lumbar spine disability based upon interference with employment (pages 14 to 16 of the December 2009 Board decision) fully addresses the claim of TDIU under 38 C.F.R. § 4.16(b), not because the criteria are identical but because the reasoning applies to both in this case.  The finding is a simple one: the Veteran cannot work due to a series of nonservice connected disabilities. 

As stated by the Board in December 2009:

In this regard, the Veteran clearly has severe several nonservice connected problems, but he is only service connected for a back disorder associated with an injury many years ago.  The Veteran's arm problem, shoulder problem, neck problem, and the back problem that is not associated with service (clearly cited in the record) only provides evidence against a finding that there is such an exceptional or unusual disability picture in this case, with such related factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards for the service connected back disorder, a back sprain from the 1970's.  38 C.F.R. § 3.321(b)(1).

In this case, the parties of the Joint Motion cite to the fact that the Board "discussed neither Appellant's educational history nor work experience in relation to his service-connected disability" as a basis for finding that this discussion was "inadequate".  In this regard, it is important to note that a discussion of the Veteran's educational history or work experience is specious in light of the finding of the Board that the Veteran cannot work due to a series of severe nonservice connected disabilities.  Simply stated, no one is suggesting that the Veteran can ever work.  Therefore, even if the Veteran had no education or work history, or multiple doctorates and an extensive sedentary employment history, it would not provide a basis to grant this claim under § 4.16(b).  As stated in § 4.16(b) itself:

It is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation [it is clearly evident in this case that the Veteran cannot work] by reason of service-connected disabilities [emphasis added] shall be rated totally disabled.

In this case, the Board found on pages 13 to 16 that the Veteran cannot work by reason of several severe nonservice connected disabilities.  Therefore, the Board found it appropriate to state that the same analysis applies as no one is suggesting that "some form of employment is available" (Joint Motion at page 3) as the parties of the Joint Motion state, for reasons that are not clear. 

Notwithstanding the above, the Board will once again attempt to address this case. 

At the outset, the Board notes that the Veteran does not meet the schedular criteria for TDIU, as his only service-connected disability is lumbosacral strain, which is rated 40 percent disabling.  See 38 C.F.R. § 4.16(a).  Nevertheless, the Board must consider whether the Veteran is entitled to TDIU on an extraschedular basis, pursuant to 38 C.F.R. § 4.16(b).  

The evidence reflects that the Veteran has a sixth grade education and has worked as a pipe layer and construction laborer since separation from military service.  The evidence also reflects that the Veteran suffers from several disabilities, including arthritis in his right shoulder, diabetes mellitus, hypertension, depressive disorder, hearing loss, degenerative disease of the lumbar spine, and other problems; however, only the Veteran's lumbar spine disability has been related to his military service and is service-connected.  

Despite the evidence showing multiple disabilities, the evidence does not show that the Veteran is unable to follow or secure substantially gainful employment due his service-connected lumbosacral strain, alone.  Indeed, while the record contains lay statements from the Veteran's daughter and friends that state the Veteran complains about the back pain and has required rest at times due thereto.  In this regard, the Board must not that without some problems associated with the service connected back disability, there would be no basis to award the Veteran a compensable evaluation (more than 0%), let alone a higher evaluation (more than 40%), let alone TDIU (a 100% evaluation).  An extensive review of the medical evidence provides little support for the current conclusion that the Veteran's service connected lumbosacral strain related to an injury in service is currently 40% disabling and instead indicates a series of severe nonservice connected problems, including degenerative disc disease that has no indicated connection with the service connected back disability.  It appears clear that the RO gave the Veteran all possible reasonable doubt in awarding the Veteran a 40 percent evaluation based on the injury in service that, as noted within the August 1976 VA examination report, was a "mild" lumbar strain. 

The evidence does not show that, due to his service-connected lumbar spine disability, the Veteran is unable to work in a field that does not require him to engage in manual labor or sedentary work, and the Board must find that the post-service medical records provide evidence against the Veteran's claim.

A letter dated February 2005 from the Veteran's treating VA physician, Dr. C.W.G., states that the Veteran was diagnosed with arthritis of the lumbar spine, cervical spine, and both knees and had surgery for a right shoulder rotator cuff tear in November 2004.  Dr. C.W.G. stated that the Veteran was unable to engage in activities that require repetitive overhead activities using his left arm, repetitive stooping, crouching, crawling, bending, kneeling, or heavy lifting over 20 pounds.  See also April 2005 letter from Dr. C.W.G.  

An April 2005 letter from another VA physician, Dr. A.D., states that the Veteran was being treated for acromioclavicular joint arthritis and a rotator cuff tear in the right shoulder and that examination of the Veteran in March 2005 revealed that he was unable to work.  Indeed, a March 2005 VA treatment record reflects that the Veteran was found unable to work due to 2/2 shoulder pain and the examining physician also noted the Veteran had a history of chronic low back pain.  

In June 2005, Dr. C.W.G. wrote another letter stating that, due to the Veteran's right shoulder and lower back conditions, he was unable to work as a manual laborer and that his job laying pips would only aggravate these conditions.  Dr. C.W.G. stated that the Veteran should also avoid any heavy lifting or overhead activities.  

In VA outpatient treatment reports, dated January 2006, it was noted that the Veteran could barely walk with a cane and his multiple medical problems, including many disabling musculoskeletal pain and conditions, prevented him from working.  Examining physicians determined that the Veteran was totally disabled and unable to engage in any productive work due to his chronic medical, primarily musculoskeletal conditions, which include pain in the (1) shoulder joint, (2) neck pain, (3) ankle joint pain, chronic and stable low back pain, (4) left leg joint pain with arthritis, (5) radiculopathy, (6) hypertension, and (7) hyperlipidemia.  See also June 2006 VA outpatient treatment record.  

In this regard, it is important to note that only one of the seven disabilities cited above has been found to be related to service, providing evidence against this claim. 

SSA records indicate that the combination of the Veteran's degenerative joint disease of the shoulder and hip, degenerative disc disease of the lumbar spine, hypertension, depression, sensorineural hearing loss, and diabetes mellitus are so severe that the Veteran is unable to perform any work existing in significant numbers in the national economy, providing evidence against this claim in that it indicates many non-service-connected problems, in association with the back disability, are the cause of the Veteran's unemployability and, thus, SSA grant.  

Importantly, the Veteran is service connected for lumbosacral strain, not degenerative disc disease of the lumbar spine.  The Board finds this SSA finding provides more evidence against this claim as it clearly indicates severe nonservice connected disabilities to be the cause of the Veteran's SSA grant. 

The checklist from Dr. R.J.B., dated January 2006, indicates that the Veteran is totally disabled due to his spine disorder, and an August 2009 VA examination report reflects that the Veteran's lumbar spine degenerative joint disease has a significant effect on his usual occupation as it results in decreased mobility and manual dexterity, problems lifting and carrying, and decreased strength and pain in the lower extremities.  

Based on the preponderance of the evidence discussed above, the Board finds that the Veteran's service-connected lumbar spine disability is a contributing factor to his unemployability but is not the sole reason for his employment difficulties and, thus, does not render his unable to follow or severe substantially gainful employment.  

Indeed, while the record shows the Veteran is disabled and physically limited by his disabilities, the evidence does not show that the Veteran is unable to work in a field that does not require him to engage in manual labor, including sedentary work, due to his service-connected lumbar spine disability, alone.  Indeed, VA physicians have stated that the Veteran's inability to work is due to his multiple medical problems, including disabilities that have not been found to be service-connected and which prevent overhead activities, heavy lifting, and movement such as crawling and stooping.  However, the preponderance of the evidence does not reflect that the Veteran's service-connected lumbar spine disability would prevent him from following or secure employment, including marginal employment, that uses his upper extremities and does not involve or aggravate his lumbar spine.  At best, the preponderance of the evidence reflects that the Veteran's service-connected lumbar spine disability is only one of many conditions that contribute to his unemployment, providing medical evidence against this claim.  

In evaluating this claim, the Board finds that the medical evidence showing that the Veteran's unemployability is due to multiple disabilities, shown to include his service-connected lumbar spine disability and several non-service-connected disabilities, is the most competent, credible, and probative evidence of record, as multiple medical professionals have evaluated the Veteran and made this determination.  Therefore, based on the foregoing reasons and bases, the Board finds the preponderance of the evidence is against the grant of entitlement to a total disability rating based upon unemployability due to the Veteran's service-connected lumbar spine disability, alone, and, as such, the benefit-of-the-doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In this case, the VCAA duty to notify was satisfied subsequent to the initial AOJ decision by way of a letter sent to the Veteran in February 2005 that fully addressed all required notice elements.  The letter informed the Veteran of what evidence was required to substantiate a TDIU claim and of the Veteran's and VA's respective duties for obtaining evidence.  

Although the notice letter was not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial to the Veteran because it appears he was aware of the information and evidence needed to substantiate his TDIU claim.  Indeed, review of the record reveals that the Veteran has argued that his service-connected lumbar spine disability renders his unemployable.  Therefore, given the Veteran's apparent knowledge of the type of evidence needed to substantiate his TDIU claim, the Board finds the Veteran was not prejudiced by the timing defect in this case.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained VA outpatient treatment records dated from 1989 to 2006, in addition to treatment records and evaluation reports from the Veteran's private health care providers.  In this context, the Veteran's attorney has recently suggested that there are "recent" records that show ongoing treatment for the Veteran's back disability; however, that the Board finds that a remand is not necessary because the attorney's general reference to treatment records does not indicate that there are outstanding records that are pertinent to this claim.  Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to a total disability rating based upon individual unemployability due to service-connected disability is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


